AO 245B (Rey, AO 11/16-CAN 04/18) Judgment in Criminal Case

UNITED STATES DISTRICT COURT
Northern District of California

UNITED STATES OF AMERICA
Vv.
Jose Sanchez Flores

THE DEFENDANT:
|v _ pleaded guilty to count: Two of the Indictment

JUDGMENT IN A CRIMINAL CASE

USDC Case Number: CR-17-00506-001 BLF
BOP Case Number: DCANS17CR00506-001
USM Number: 24868-111

Defendant’s Attorney: Linda Keny

[ pleaded nolo contendere to count(s): which was accepted by the court.

[_ was found guilty on count(s): after a plea of not guilty.

The defendant is adjudicated guilty of these offenses: ‘

 

Title & Section Nature of Offense

Offense Ended Count

 

26 U.S.C. § 7206(1) Filing False Tax Returns

October 15, 2012 Two

 

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through _8_ of this judgment. The sentence is imposed pursuant to the Sentencing

Reform Act of 1984.

{[— The defendant has been found not guilty on count(s):

[¥ Count(s) One of the Indictment is dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

11/12/2019
Date of Imposition of Judgm

Si nature of Judge ”
The Honorable Beth Labson Freeman
United States District Judge

Name & Title of Judge

Ya l8 214

Date

 
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jose Sanchez Flores Judgment - Page 2 of 8
CASE NUMBER: CR-17-00506-001 BLF

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

30 days.

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted below. Any cash bail plus interest shall be
applied to pay any balance due on the defendant's criminal monetary penalties, including any interest charged on those balances. Any
remaining balance after satisfaction of criminal monetary penalties shall be returned to the defendant.

rm

The Court makes the following recommendations to the Bureau of Prisons:
The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
f-— at on (no later than 2:00 pm).

{as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

J¥ on 1/7/2020 (no later than 2:00 pm).
{_ as notified by the United States Marshal.

;~ as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to at

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jose Sanchez Flores Judgment - Page 3 of 8
CASE NUMBER: CR-17-00506-001 BLF

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: One (1) year.

The court imposes a one-year term of supervised release. However, upon release from imprisonment, the defendant will likely be
deported and will not be in the United States to be supervised. At all times, the defendant shall comply with the rules and regulations
of the Bureau of Immigration and Customs Enforcement and, if deported, shall not reenter the United States without the express
consent of the Secretary of the Department of Homeland Security.

If the defendant is deported, and within one year of release from imprisonment returns to this country, legally or illegally, the
defendant shall be subject to the conditions of supervised release and shall report to the nearest probation office within 72 hours of
reentry. If the defendant for some reason is not deported and remains in this country, the defendant shall be subject to the conditions
of supervised release and shall report to the nearest probation office within 72 hours of release from imprisonment

MANDATORY CONDITIONS OF SUPERVISION

1) You must not commit another federal, state or local crime.

2) You must not unlawfully possess a controlled substance.
3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[The above drug testing condition is suspended, based on the court's determination that you pose a low risk of

future substance abuse. (check if applicable)
4) | You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

of restitution. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7) [You must participate in an approved program for domestic violence. (check if applicable)

5)
6)

~1 <I

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245B (Rey. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jose Sanchez Flores Judgment - Page 4 of 8
CASE NUMBER: CR-17-00506-001 BLF

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision.

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

‘ You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer,

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

IS If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

USS. Probation Office Use Only

A USS, probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
AO 245B (Rey. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jose Sanchez Flores Judgment - Page 5 of 8
CASE NUMBER: CR-17-00506-001 BLF

SPECIAL CONDITIONS OF SUPERVISION

lL. You must participate in the Location Monitoring Program as directed by the probation officer for a period of 90 days and be
monitored by Location monitoring technology at the discretion of the probation officer. Location monitoring must be utilized
to verify your compliance with a curfew while on the program. You are restricted to your residence every day from times to be
determined by the probation officer as directed by the probation officer. You must pay all or part of the costs of the program
based upon your ability to pay as determined by the probation officer.

2. You must not commit another federal, state, or local crime.

3, You must pay any restitution, fine and special assessment that is imposed by this judgment and that remains unpaid at the
commencement of the term of supervised release.

4, You must comply and cooperate with the IRS in a good-faith effort to pay any outstanding tax liability, to include any assessed
penalty and interest.

5: You must provide the U.S. Probation Office with a copy of any written and approved agreement with the IRS for the payment
of any outstanding tax liability, to include penalty and interest, within 10 days from the execution of such agreement.

6. You must timely and accurately file all future income tax returns required by law during the term of supervision, unless an
extension of time is granted by the IRS.

7. You must not open any new lines of credit and/or incur new debt without the prior permission of the probation officer.

8. You must provide the probation officer with access to any financial information, including tax returns, and shall authorize the
probation officer to conduct credit checks and obtain copies of income tax returns.

9. You must submit your person, residence, office, vehicle, electronic devices and their data (including cell phones, computers,
and electronic storage media), or any property under your control to a search. Such a search must be conducted by a United
States Probation Officer or any federal, state or local law enforcement officer at any time with or without suspicion, Failure to
submit to such a search may be grounds for revocation. You must warn any residents that the premises may be subject to
searches.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jose Sanchez Flores Judgment - Page 6 of 8
CASE NUMBER: CR-17-00506-001 BLF

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment JVTA Assessment* Fine Restitution
TOTALS $100 N/A $3,000 $205,682

The determination of restitution is deferred until. An Amended Judgment in a Criminal Case (AO 245C) will be entered after
such determination,

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
nonfederal victims must be paid before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

 

Internal Revenue Service, $205,682 « $205,682 100%
IRS-RACS, Mail Stop 6261, ,
Restitution, 333 W. Pershing
Avenue, Kansas City, MO
64108 ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS $205,682 $205,682

 

 

 

Restitution amount ordered pursuant to plea agreement $

rm

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

J the interest requirement is waived for the.
[ the interest requirement is waived for the is modified as follows:

 

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,

but before April 23, 1996.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case ;
DEFENDANT: Jose Sanchez Flores Judgment - Page 7 of 8
CASE NUMBER: CR-17-00506-001 BLF

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows":

AT
BOT
e
DT
ET
FoR

Lump sum payment of due immediately, balance due

. notlater than , or
[in accordance with I~ c, [Dor T E and/or [~ F below); or

Payment to begin immediately (may be combined with [~ Cc, [~ D,or | F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to
commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to
commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:
During imprisonment, payment of the criminal monetary penalties, totaling $208,782, is due at the rate of not less
than $25 per quarter and payment shall be through the Bureau of Prisons Inmate Financial Responsibility

Program. Once the defendant is on supervised release, the fine and restitution must be paid in monthly payments of

not less than $250 or at least 10 percent of earnings, whichever is greater, to commence no later than 60 days from
placement on supervision. Any established payment plan does not preclude enforcement efforts by the US
Attorney’s Office if the defendant has the ability to pay more than the minimum due, Fine and restitution payments
shall be made to the Clerk of U.S. District Court, Attention: Financial Unit, 450 Golden Gate Ave., Box 36060, San
Francisco, CA 94102. Notwithstanding any payment schedule set by the court, the United States Attorney’s Office
may pursue collection through all available means in accordance with 18 U.S.C. §§ 3613. And 3644(m).

Any cash bail plus interest shall be applied to pay any balance due on the defendant's criminal monetary penalties,
including any interest charged on those balances, Any remaining balance after satisfaction of criminal monetary
penalties shall be returned to the defendant.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

| Joint and Several

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate
(including defendant number)

 

 

 

 

 

 

 

 

[_ The defendant shall pay the cost of prosecution.

[~ The defendant shall pay the following court cost(s):

 

* Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Jose Sanchez Flores Judgment - Page 8 of 8
CASE NUMBER: CR-17-00506-001 BLF

[_ The defendant shall forfeit the defendant’s interest in the following property to the United States:

{ The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all
or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.
